Citation Nr: 1635790	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  09-401 35	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to June 2003. 

This appeal is before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  It was remanded by the Board in April 2014 and March 2016.


FINDING OF FACT

The Veteran's GERD approximates persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; it does not approximate pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.


CONCLUSION OF LAW

The criteria for a rating of 30 percent, but no greater, for GERD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Codes 7303-05, 7346 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in a May 2008 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, the Veteran was provided VA examinations of his disability in June 2008 and April 2016.  These examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Moreover, in sending the Veteran an April 2016 development letter and obtaining updated VA treatment records and the April 2016 VA examination report, the agency of original jurisdiction substantially complied with the Board's April 2014 and March 2016 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal. 

II. Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's GERD is rated under Diagnostic Code (DC) 7346 for hiatal hernia.  Under DC 7346, symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health warrant a 60 percent rating; persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, warrants a 30 percent rating; two or more of the symptoms for the 30 percent rating of less severity warrant a 10 percent rating.  38 C.F.R. § 4.114, DC 7346.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

As reflected in statements dated in June 2008, June 2009, May 2009, and May 2016, the Veteran asserts that his GERD has been productive of discomfort, difficulty swallowing, regurgitation, and substernal and arm pain, and that although he has been on medication, it has not helped very much.  He has also reported that his symptoms have caused difficulty sleeping due to coughing at night from his GERD.  He asserts that such symptoms have disrupted his life and his health such that his rating for GERD should be greater than 10 percent.

After reviewing the record and considering the evidence as a whole, and resolving reasonable doubt in the Veteran's favor, the Board finds that a rating of 30 percent, but no greater, for the Veteran's GERD is warranted.

As reflected in VA treatment records dated from April 2008 to April 2016, and on June 2008 and April 2016 VA examinations, the Veteran's GERD has been productive of heartburn, dyspepsia, and waking in the middle of the night due to coughing with heartburn, which he has reported as constant.  Although the symptoms of food regurgitation and dysphagia have occasionally been noted not to be present, he has also intermittently reported such symptoms, and on April 2016 VA examination he reported nausea, substernal pain, and some coughing up blood.  Also, although the April 2016 VA examiner noted that the actual records documenting the studies of such were not found in the file, treatment records reflect a history of Barrett's esophagus being found on an August 2008 endoscopy.  

Given the above, along with the Veteran's statements to VA, and resolving reasonable doubt in his favor, the Board finds that the Veteran's service-connected GERD symptoms have reasonably approximated persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Thus, a 30 percent rating under DC 7346 is warranted.  

However, a rating greater than 30 percent for the Veteran's GERD is not warranted.  The Veteran's GERD has not been productive of symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health, required for a rating at a greater level under DC 7346.  Material weight loss, hematemesis, and melena are not noted in the April 2008 to April 2016 VA treatment records regarding the Veteran's GERD, and were specifically noted not to have been present on June 2008 and April 2016 VA examinations.  The record has not reflected any other symptom combinations that could be considered "productive of severe impairment of health."  No such symptom severity has been noted in the treatment records.  On June 2008 VA examination it was specifically noted that the Veteran's GERD did "not affect general body health" or result in "any functional impairment," and that he was "able to do light and heavy housework without any difficulty."  Also, on April 2016 VA examination it was indicated that the Veteran's GERD with hiatal hernia resulted in neither "symptoms productive of considerable impairment of health" nor "symptoms productive of severe impairment of health." 

The Board notes some mixed evidence as to whether the Veteran has been shown to have anemia.  While no definitive diagnosis or finding of anemia is of record, on June 2008 VA examination, it was noted that complete blood count (CBC) testing showed "signs of anemia," with hemoglobin level of 13.6 grams per deciliter (g/dL) and hematocrit level of 39.8 percent.  However, on April 2016 VA examination, CBC testing was also conducted and no anemia was noted, with hemoglobin level of 14.1 g/dL, hematocrit of 44.0 percent, white blood cell count of 6.4 billion cells per liter, and platelet count of 291 billion per liter. 

Also, the Board notes that, although the Veteran reported no nausea or vomiting in June 2008, August 2009, October 2012, and February and September 2015, on April 2016 VA examination, he reported occasional or transient vomiting and recurrent nausea.  

However, even considering such "signs of anemia" and recent reports of nausea and vomiting, again, there has been no material weight loss, hematemesis, and melena or other symptoms of the severity contemplated as accompanying any such symptoms for a 60 percent rating under DC 7346.  Moreover, again the Veteran's GERD, while productive of significant symptoms, has not resulted in any symptom combination that can be considered to result in "severe impairment of health," as required for a 60 percent rating under DC 7346.

The Board has considered other diagnostic codes, but given the Veteran's diagnosed disorder and symptoms, finds DC 7346 to be the most appropriate, and there is no basis for any higher rating under a different code.  In this regard, while the Board has considered DCs 7203-05, the Veteran has never been noted to have any esophageal stricture or spasm, and on April 2016 VA examination was noted to have had neither.  See 38 C.F.R. § 4.114, DCs 7203-05.

The Board has also considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  However, the Veteran's symptoms and impairment are adequately contemplated in the applicable criteria for his assigned rating.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  His GERD, productive of such symptoms as heartburn, dyspepsia, waking in the middle of the night due to coughing, some food regurgitation and dysphagia, and some nausea, substernal pain, and nausea, are reasonably contemplated in the criteria for a 30 percent rating under DC 7346; such criteria, again, explicitly contemplate persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  His disability has at no point reflected factors that constitute an unusual or exceptional disability picture given the level of disability contemplated in his assigned rating.  

Also, importantly, the record does not reflect that the Veteran's GERD has been productive of such factors as marked interference with employment or frequent hospitalizations.  See 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 115-16.  On June 2008 VA examination it was noted that his disability had no effect on the daily activity of his usual occupation, and on April 2016 VA examination it was determined that the Veteran's disability did not impact his ability to work, and the evidence of record does not contradict these assessments.  

Finally, there has been no assertion or evidence that the Veteran is unemployable due to his service-connected disability; again, on June 2008 VA examination it was noted that his disability had no effect on the daily activity of his usual occupation, and on April 2016 VA examination it was determined that the Veteran's disability did to impact his ability to work.  Therefore, entitlement to a total disability rating based on individual unemployability is not raised by the record and will not be further addressed in this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, a rating of 30 percent, but no greater, for the Veteran's service-connected GERD warranted, and there is no basis for staged rating of the disability.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable to that extent.


ORDER

A rating of 30 percent, but no greater, for GERD is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


